     Case 4:20-cv-02539 Document 1 Filed on 07/17/20 in TXSD Page 1 of 48




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

                                        )
JOHN ARDEN AHNEFELDT, ROBERT )
BROWER, JR., ROBERT BROWER, SR., )
KHANH L. BUI, JIGNESH                   )        CASE NO. _________________
CHANDARANA, KRUITIKA                    )
CHANDARANA, AMIRA YOUSUF                )
CHOWDHURY, CHRISTOPHER                  )
COLIGADO, DANIEL GAD, EDWIN             )
HOWELL, SIOE LIE HOWELL,                )
DARREN HUNTING, ANNE                    )        CLASS ACTION COMPLAINT FOR
INGLEDEW, SHITAL MEHTA,                 )        VIOLATIONS OF THE FEDERAL
THOMAS CARL RABIN, ADAM                 )        SECURITIES LAWS
SHULTZ, AMIT SOMANI,                    )
JAYAPRAKASH SRINIVASAN, AARTHI )
SRINIVASAN, CHRISTOPHER                 )
SWEDLOW and ALEXANDRE TAZI, on )
Behalf of Themselves and All Others     )
Similarly Situated,                     )        JURY TRIAL DEMANDED
                                        )
                          Plaintiffs,   )
                                        )
                  v.                    )
                                        )
DAVID DICKSON, STUART A. SPENCE, )
and CHRISTOPHER A. KRUMMEL              )
                                        )
                            Defendants. )


       Plaintiffs John Arden Ahnefeldt, Robert Brower, Jr., Robert Brower, Sr., Khanh L. Bui,

Jignesh Chandarana, Krutika Chandarana, Amira Yousuf Chowdhury, Christopher Coligado,

Daniel Gad, Edwin Howell, Sioe Lie Howell, Darren Hunting, Anne Ingledew, Shital Mehta,

Thomas Carl Rabin, Adam Shultz, Amit Somani, Jayaprakash Srinivasan, Aarthi Srinivasan,

Christopher Swedlow, and Alexandre Tazi (“Plaintiffs”), on behalf of themselves and all other

persons similarly situated, by their undersigned attorneys, allege the following based upon

personal knowledge as to themselves and their own acts, and information and belief as to all
      Case 4:20-cv-02539 Document 1 Filed on 07/17/20 in TXSD Page 2 of 48




other matters, based upon, inter alia, the investigation conducted by and through their counsel,

which included a review of defendants’ public documents, announcements made by defendants,

United States Securities and Exchange Commission (“SEC”) filings, wire and press releases

published by and regarding McDermott International, Inc. (“McDermott” or the “Company”), the

filings in In re McDermott International, Inc., No. 20-30336 (DRJ) (S.D. Tex. Bankr., Houston

Div.) (the “Bankruptcy Proceeding”) which include declarations, statements and testimony

submitted under the penalty of perjury by McDermott and its directors, officers, agents and

advisors, and other publicly available information. Plaintiffs believe that substantial evidentiary

support will exist for the allegations herein after a reasonable opportunity for further

investigation or discovery.

I.      NATURE OF THE ACTION

        1.      This federal securities class action is on behalf of all persons or entities that,

between September 20, 2019 and January 23, 2020, both days inclusive (the “Class Period”),

purchased or otherwise acquired the publicly traded common stock of McDermott (NYSE:

MDR), or call options of or guaranteed by McDermott, and seeks to recover damages caused by

Defendants’ (defined below) violations of the federal securities laws and to pursue remedies

under Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”) and

Rule 10b-5 promulgated thereunder.

        2.      This action seeks relief in connection with a scheme to deceive the investing

marketplace about McDermott’s true financial condition, artificially inflate the market price of

McDermott common stock and other publicly traded securities, and cause Plaintiffs and

members of the putative Class (defined below) to purchase McDermott common stock and other

publicly traded securities at artificially inflated prices.



                                                    2
      Case 4:20-cv-02539 Document 1 Filed on 07/17/20 in TXSD Page 3 of 48




       3.        In furtherance of the scheme, Defendants knowingly and/or recklessly made, and

caused McDermott to make materially false and misleading statements, and/or omit material

facts regarding the sale of certain assets of McDermott. These statements were made with the

intent to conceal the acute liquidity crisis McDermott actually faced, provide the Company time

to prepare a prepackaged plan of reorganization with its secured lenders and other stakeholders,

and avoid a freefall Chapter 11 filing.

       4.        Defendants’ false statements regarding McDermott’s financial condition and

long-term prospects did mislead Plaintiffs and the investing public. Defendants’ further efforts

to counter media reports of a McDermott bankruptcy filing as merely rumor or speculation were

equally deceptive.

       5.        After assuring investors that the Company’s financial and operating condition was

improving and that it had a long-term balance sheet solution to right the ship, on January 21,

2020, Defendants authorized the filing of a Chapter 11 petition on behalf of McDermott

following the approval and entry of a restructuring support agreement which was not presented

to shareholders. Defendants then caused McDermott to publicly disclose for the first time that

the Company had liquidity problems that could not be cured outside of the bankruptcy process.

McDermott additionally announced that it expected the Company’s common stock to be delisted

by the New York Stock Exchange (“NYSE”). On this news, trading of McDermott common

stock was halted pre-market, and trading did not resume until January 23, 2020. On January 23,

McDermott common stock closed at $0.12 per share, almost an 83% decline from its January 17

closing price.

       6.        Pursuant to the Chapter 11 plan of reorganization (“Plan of Reorganization”),

McDermott would eliminate over $4.6 billion in debt from its balance sheet, with secured lenders

receiving an initial 94% of all of the Company’s new equity. Certain McDermott assets which

                                                 3
      Case 4:20-cv-02539 Document 1 Filed on 07/17/20 in TXSD Page 4 of 48




Defendants falsely represented to investors would be sold as part of the Company’s long-term

balance sheet solution, were used to repay the Chapter 11 debtor-in-possession financing

package and fund emergence costs. Under the Plan of Reorganization, McDermott shareholders,

including those that purchased shares of McDermott common stock during the Class Period and

were told to ignore rumors of an imminent bankruptcy, were to be eliminated as equity owners of

the Company.

       7.      McDermott management, including Defendants, however, were to keep their jobs

and retention bonuses paid to them in connection with the bridge financing obtained to extend

McDermott’s time to prepare the prepackaged plan of reorganization. In addition, management

will receive up to 7.5% of new equity in McDermott after the Company emerges from

bankruptcy.

       8.      On June 30, 2020, McDermott announced in a press release that the Company

successfully completed its restructuring process. In a Form 15 filing on the same date to

terminate the registration of McDermott common stock, McDermott disclosed that the Plan of

Reorganization became effective, the Company emerged from bankruptcy, and “[a]ll previously

issued and outstanding equity interests in the Company … were automatically cancelled and

extinguished ….”

II.    JURISDICTION & VENUE

       9.      The federal claims asserted herein arise under and pursuant to Sections 10(b) and

 20(a) of the Exchange Act, 15 U.S.C. §§ 78j(b) and 78t(a), and Rule 10b-5, 17 C.F.R. §

 240.10b-5, promulgated thereunder by the SEC.

       10.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1331, as well as Section 27 of the Securities Act, 15 U.S.C. § 78aa.



                                                4
       Case 4:20-cv-02539 Document 1 Filed on 07/17/20 in TXSD Page 5 of 48




          11.   This Court has personal jurisdiction over each Defendant named herein because

each Defendant has sufficient minimum contacts with this District so as to render the exercise of

jurisdiction by the Court permissible under traditional notions of fair play and substantial justice.

          12.   Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and Section 27 of

the Exchange Act because McDermott’s U.S. headquarters are located within this District and a

substantial part of the events or omissions giving rise to the claims occurred in this District.

          13.   In connection with the acts, conduct and other wrongs alleged herein, Defendants,

directly or indirectly, used the means and instrumentalities of interstate commerce including, but

not limited to, the United States mails, interstate telephone communications, and the facilities of

a national securities exchange.

III.      PARTIES

          A.     Plaintiffs

          14.   Plaintiffs John Arden Ahnefeldt, Robert Brower, Jr., Robert Brower, Sr., Khanh

L. Bui, Jignesh Chandarana, Krutika Chandarana, Amira Yousuf Chowdhury, Christopher

Coligado, Daniel Gad, Edwin Howell, Sioe Lie Howell, Darren Hunting, Anne Ingledew, Shital

Mehta, Thomas Carl Rabin, Adam Shultz, Amit Somani, Jayaprakash Srinivasan, Aarthi

Srinivasan, Christopher Swedlow, and Alexandre Tazi (“Plaintiffs”) are members of the

Coligado Shareholder Group that objected to the Disclosure Statement and Pre-Packaged

Chapter 11 Plan of McDermott in the Bankruptcy Proceeding and obtained relief from the

Bankruptcy Court determining that Plaintiffs “timely and effectively opted out of the Third-Party

Releases contained in the Plan and th[e] Confirmation Order.” Bankr. Proc. ECF No. 684 at 83

(¶ 79).




                                                  5
     Case 4:20-cv-02539 Document 1 Filed on 07/17/20 in TXSD Page 6 of 48




       15.     As set forth in the certifications annexed hereto in Exhibit A, Plaintiffs purchased

McDermott common stock and call options of or guaranteed by McDermott on the open market

during the Class Period and suffered damage as a result of the misconduct alleged herein.

       B.       Defendants

       16.     Defendant David Dickson (“Dickson”) has served as President, Chief Executive

Officer (“CEO”) and member of the Board of Directors of McDermott since December 2013.

       17.     Pursuant to the Company’s Annual Report of Form 10-K/A for the fiscal year

ended December 31, 2019 (filed with the SEC on April 24, 2020) (“2019 Annual Report”),

Dickson earned a base salary of $1,125,000 in 2019 from McDermott, and total compensation of

$12,406,571.    Dickson also obtained a $3.375 million retention bonus from McDermott

($2,250,000 of which is reflected in his total compensation for 2019) in connection with the

bridge loan secured by the Company in October 2019.

       18.     Defendant Stuart A. Spence (“Spence”) served as Executive Vice President and

Chief Financial Officer (“CFO”) of McDermott from August 2014 until his resignation in

November 2019. As CFO of McDermott until or about November 5, 2019, Defendant Spence

was responsible for, supervised, oversaw, and had ultimate authority over the preparation of the

financial information incorporated in the Company’s public filings and press releases during that

time, including information regarding the Company’s liquidity state.

       19.     According to the 2019 Annual Report, Spence’s base salary was $546,591 in 2019

from McDermott, and total compensation of $4,302,027. Spence resigned from McDermott

following the announcement of the Company’s third quarter 2019 earnings. Spence obtained

severance of over $866,667.67 consisting of the remainder of his retention bonus ($433,333 of

which is reflected in his total compensation for 2019) in connection with the bridge loan secured

by the Company in October 2019.

                                                6
      Case 4:20-cv-02539 Document 1 Filed on 07/17/20 in TXSD Page 7 of 48




       20.     Defendant Christopher A. Krummel (“Krummel”) has served as Executive Vice

President and Chief Financial Officer (“CFO”) of McDermott since Defendant Spence’s

resignation in November 2019. As CFO of McDermott after November 5, 2019, Defendant

Krummel was responsible for, supervised, oversaw, and had ultimate authority over the

preparation of the financial information incorporated in the Company’s public filings and press

releases during that time, including information regarding the Company’s liquidity state. Prior to

his service as CFO, Defendant Krummel served as Global Vice President, Finance and Chief

Accounting Officer of McDermott.

       21.     According to the 2019 Annual Report, Krummel earned a base salary of $391,409

in 2019 from McDermott, and total compensation of nearly $1,197,039. Krummel also obtained

a $267,750 retention bonus from McDermott in connection with the bridge loan secured by the

Company in October 2019.

       22.     Defendants: (a) directly participated in the management of McDermott; (b) were

directly involved in the day-to-day operations of McDermott at the highest levels; (c) were privy

to confidential, proprietary information concerning McDermott and its business and operations;

(d) were directly or indirectly involved in drafting, producing, reviewing, and/or disseminating

the false and misleading statements and information alleged herein; (e) were directly or

indirectly involved in the oversight or implementation of the Company’s internal controls; (f)

were aware of or recklessly disregarded the fact that false and misleading statements were being

issued concerning McDermott during the Class Period; and/or (g) approved or ratified these

statements in violation of the federal securities laws.

       23.     Because of their positions with McDermott, Defendants possessed the power and

authority to control the contents of the Company’s quarterly reports and press releases.



                                                  7
      Case 4:20-cv-02539 Document 1 Filed on 07/17/20 in TXSD Page 8 of 48




Defendants were provided with copies of McDermott’s reports and press releases alleged herein

to be misleading prior to or shortly after their issuance.

        24.    As members of the management team at McDermott, Defendants directly

participated with McDermott’s financial and legal advisors in the day-to-day planning and

execution of the prepackaged Chapter 11 filing and, thus, possessed contemporaneous

knowledge of the facts alleged herein.

IV.     RELEVANT NON-PARTY

        25.    Relevant Non-Party McDermott is a Panamanian corporation with its principal

executive offices located at 757 North Eldridge Parkway, Houston, Texas 77079. At all relevant

times herein until delisted, McDermott common stock traded on the NYSE under the ticker

symbol “MDR.”

        26.    On December 13, 2019, the Company issued a press release stating that it had

received a notice of noncompliance from the NYSE and that it intended to cure the deficiency.

        27.    On January 21, 2020, McDermott announced that it had the support of more than

two-thirds of all its funded debt creditors for a restructuring transaction that will equitize nearly

all the Company’s funded debt, eliminating over $4.6 billion of debt.           On the same day,

McDermott solicited votes from its lenders and bondholders in support of the prepackaged Plan

of Reorganization and commenced the prepackaged Chapter 11 proceedings. McDermott was

delisted from the NYSE on February 17, 2020.

        28.    McDermott’s restructuring plan, which was approved by the Bankruptcy Court on

March 12, 2020, provides for the “cancellation of all existing preferred and common equity

interests.”




                                                  8
      Case 4:20-cv-02539 Document 1 Filed on 07/17/20 in TXSD Page 9 of 48




V.     ALLEGATIONS APPLICABLE TO ALL CLAIMS

       A.      Background

       29.     At all relevant times, McDermott has described itself as a “premier, fully-

integrated provider of technology, engineering and construction solutions to the energy

industry,” that designed and built “end-to-end infrastructure and technology solutions to

transport and transform oil and gas into the products the world needs today.” Its corporate

website states, “Customers rely on McDermott to deliver certainty to the most complex projects,

from concept to commissioning. We call it the ‘One McDermott Way.’”

       30.     McDermott’s website states that it operates in 54 countries, employs more than

40,000 people, and uses a “diversified fleet of specialty marine construction vessels and

fabrication facilities around the world.”

       31.     Traditionally, McDermott focused on upstream field development, with projects

such as production facilities, pipeline installations, and subsea systems, and particularly offshore

oil platforms for clients who are exploration and production companies.

       32.     McDermott was a healthy, profitable company, and reported 2017 revenue of

almost $3 billion and net income of more than $178 million.

       B.        McDermott Bankruptcy

       33.     On January 21, 2020, contrary to all public indications by the Company,

McDermott disclosed that it commenced soliciting votes from its secured lenders and

bondholders in support of a prepackaged Chapter 11 Plan of Reorganization to be filed with an

expedited schedule in the United States Bankruptcy Court for the Southern District of Texas that

same day. As described by McDermott, the reorganization was to be financed by a debtor-in-

possession (“DIP”) facility of $2.81 billion, subject to Bankruptcy Court approval, committed




                                                 9
     Case 4:20-cv-02539 Document 1 Filed on 07/17/20 in TXSD Page 10 of 48




exit financing of over $2.4 billion in letter of credit facility capacity, and will emerge from

Chapter 11 with approximately $500 million in funded debt.

       34.     As part of the restructuring transaction, McDermott announced that its

subsidiaries had entered into a share and asset purchase agreement with a joint partnership

between The Chatterjee Group and Rhône Group pursuant to which the joint partnership will

serve as the “stalking-horse bidder” in a court-supervised sale process for Lummus Technology

(“Lummus”) for a base purchase price commitment of $2.725 billion.

       35.     Further, McDermott’s public shareholders were to be eliminated in connection

with the bankruptcy and its common stock cancelled as part of the restructuring.

       36.     The Plan of Reorganization, however, provided that all of management (including

Defendants) be retained and given up to 7.5% in new equity in the Company upon emergence

from bankruptcy. In addition, members of management that were paid a portion of retention

bonuses authorized by the Board of Directors on October 17, 2019 (described below) were paid

the balance of the bonuses prior to the Chapter 11 filing.

       37.     On March 12, 2020, the Bankruptcy Court approved the Plan of Reorganization,

including the cancellation of McDermott common stock.

       38.     On June 30, 2020, the Plan of Reorganization became effective and McDermott

emerged from bankruptcy. All previously issued and outstanding equity interests in McDermott,

including its common stock, were automatically cancelled and extinguished.

       C.        Defendants’ False and Misleading Statements and Omissions during the
                 Class Period

       39.     On September 20, 2019, Defendants caused McDermott to issue a press release

titled McDermott To Explore Strategic Alternatives for Lummus Technology (available at

https://www.prnewswire.com/news-releases/mcdermott-to-explore-strategic-alternatives-for-


                                                10
        Case 4:20-cv-02539 Document 1 Filed on 07/17/20 in TXSD Page 11 of 48




lummus-technology-300922266.html (last visited June 18, 2020)), announcing that it recently

received unsolicited approaches to acquire all or part of Lummus Technology (“Lummus”),

McDermott’s industry-leading technology business with a valuation exceeding $2.5 billion. The

press release sets forth, in relevant part, as follows:

          HOUSTON, Sept. 20, 2019 /PRNewswire/ -- McDermott International, Inc.
          (NYSE: MDR) today announced it recently received unsolicited approaches to
          acquire all or part of Lummus Technology, McDermott’s industry-leading
          technology business, with valuation exceeding $2.5 billion. Based on the receipt
          of these approaches, McDermott is exploring strategic alternatives to unlock the
          value of Lummus Technology while maintaining the strategic rationale of
          engineering, procurement and construction (EPC) pull-through.

          McDermott’s Lummus Technology is a leading licensor of proprietary
          petrochemicals, refining, gasification and gas processing technologies, and a
          supplier of proprietary catalysts and related engineering. With a heritage spanning
          more than 100 years, encompassing approximately 3,100 patents and patent
          applications, Lummus Technology provides one of the industry’s most diversified
          technology portfolios to the hydrocarbon processing sector.

          “Lummus is an excellent business, with incredibly impressive employees, that has
          earned a reputation for expertise, innovation and reliability in the refining and
          petrochemical industries,” said David Dickson, President and Chief Executive
          Officer of McDermott. “The process of exploring strategic alternatives is part of
          our ongoing efforts intended to improve McDermott’s capital structure, and we
          plan to use the proceeds from any transaction involving Lummus Technology to
          strengthen our balance sheet. While Lummus is an important business within
          McDermott, we have decided to undertake a process to fully realize its strategic
          and financial value.”

          Separately, McDermott’s previously announced processes to sell the remaining
          portion of its pipe fabrication business and its industrial storage tank business are
          ongoing.

          McDermott has retained Evercore as the lead advisor on the strategic alternatives
          process for Lummus Technology. 1

          40.     This disclosures regarding the unsolicited approaches to acquire Lummus and that

McDermott would use the proceeds from any Lummus transaction to strengthen its balance sheet

was well received by the market. At the time, McDermott was struggling with its debt load

1
    Unless otherwise noted, all emphasis is added.

                                                     11
     Case 4:20-cv-02539 Document 1 Filed on 07/17/20 in TXSD Page 12 of 48




following a series of strategic acquisitions. Zephirin Group analyst Lenny Zephirin said the offer

is “salivating” and, if accepted, should allow the company to reduce leverage by about $1.2

billion.     See A. Sarkar, McDermott International gets takeover interest for its Lummus

Technology unit, Reuters, Sept. 20, 2019, available at https://www.reuters.com/article/us-

mcdermott-international-strategic-alt/mcdermott-international-gets-takeover-interest-for-its-

lummus-technology-unit-idUSKBN1W51AC (last visited June 18, 2020).                       Credit Suisse

analysts, who called Lummus the “crown jewel” of McDermott, said the valuation is reasonable

given historic transactions in the space, and that the deal could happen in early 2020. Id.

Following the disclosure, the price for McDermott common stock spiked 50% in premarket

trading on September 20 and closed at $2.01 per share, up 27.22%. See Chart (annexed hereto as

Exhibit B).

           41.   The September 20 press release and Defendant Dickson’s statements therein,

however, were materially misleading.          There was not any near-term plan for a Lummus

transaction to strengthen the Company’s balance sheet. The statements were merely part of

Defendants’ scheme to artificially inflate the price of McDermott common stock and provide the

Company time to develop and execute on a prepackaged Chapter 11 restructuring plan, while

countering negative news (McDermott’s engagement of AlixPartners, LLP (“AlixPartners”) just

two days prior) that cratered the Company’s share price and would have resulted in a freefall

Chapter 11 filing. 2


2
  McDermott engaged AlixPartners pursuant to an agreement dated September 17, 2019. See Bankr. Proc.
ECF No. 916 at 1 (¶1). In response to September 18, 2019 news reports regarding the engagement of
AlixPartners, McDermott issued a statement on the same date that set forth, in relevant part, as follows:
“McDermott International, Inc. … routinely hires external advisors to evaluate opportunities for the
Company. The Company is taking positive and proactive measures, as we have done in the past, intended
to improve its capital structure and the long-term health of its balance sheet.” McDermott Statement
(available     at     http://www.mcdermott-investors.com/news/press-release-details/2019/McDermott-
Statement/default.aspx (last visited June 18, 2020)).

                                                   12
    Case 4:20-cv-02539 Document 1 Filed on 07/17/20 in TXSD Page 13 of 48




       42.    As confirmed by John R. Castellano, AlixPartners Managing Director and Chief

Transformation Officer for McDermott, in his January 22, 2020 Declaration in support of

Debtors’ First Day Motions:

       In early September 2019, AlixPartners was retained by McDermott to assist with
       liquidity management and review certain construction projects that were incurring
       significant losses and determine the impact of such losses on McDermott’s
       business plan. Almost immediately, McDermott asked AlixPartners to pivot to
       contingency planning, as it became clear that liquidity was an acute issue. My
       personal involvement began thereafter in late September because McDermott
       potentially needed an officer to help lead a comprehensive restructuring. At that
       time, McDermott’s efforts to raise additional liquidity through a sale of its “Tank”
       and Pipe Fabrication assets or a junior capital raise were faltering, and
       McDermott’s vendor base was beginning to resist efforts to further stretch
       account payable balances. While McDermott had significant amounts of cash on
       their balance sheet, much was trapped within McDermott’s joint venture
       operations. This created an acute liquidity crisis.

       On September 18, 2019, news leaked that McDermott had engaged
       AlixPartners. The market reacted swiftly, with shares plunging over 60%.
       McDermott had to calm the markets and its increasingly agitated vendor base.
       Two days later, McDermott announced its plan to market and sell the “Tech”
       asset, a process McDermott had previously contemplated. The market welcomed
       the news of the sale, and McDermott’s shares rose approximately 50% the
       following day. During that period, McDermott even received an unsolicited offer
       for the Tech asset in excess of $2.5 billion.

       At that point, a freefall chapter 11 filing would have been disastrous to
       McDermott’s business …. To manage liquidity, McDermott had stretched its
       vendor base to unsustainable level …. Delays in settling obligations with vendors
       caused significant operational issues, in many cases bringing projects to a halt or
       severely impacting project schedules. Customers and key suppliers became
       dissatisfied, resulting in broad, compounding negative effects on McDermott’s
       profitability, as project disruption and timeline extensions for completing projects
       resulted in increased carrying costs and a delayed revenue realization. … In many
       instances, McDermott’s vendors have a direct line of communication to its
       customers. These vendors have communicated their displeasure with
       McDermott’s payment practices, which has strained relations with the customer
       base.

       Filing without a plan would have risked already-strained vendor and customer
       relationships, made it virtually impossible for McDermott to win additional work,
       and prompted customers to draw on their letters of credit. It was becoming clear
       that McDermott’s secured lenders were the only viable source of “emergency”



                                               13
        Case 4:20-cv-02539 Document 1 Filed on 07/17/20 in TXSD Page 14 of 48




          capital; accordingly, McDermott promptly engaged in negotiations on a potential
          superpriority financing facility.

          Initially, the secured lenders resisted McDermott’s requests for additional
          capital. They needed to understand for themselves why filing for chapter 11
          without a plan would be hugely detrimental to the business. Over a few week
          period in October, McDermott provided a flurry of diligence, conducted many
          multi-day in-person meetings and negotiation sessions in New York, and started
          to document the structure for a superpriority financing facility that would allow
          sufficient time to explore consensual restructuring alternatives. The secured
          lenders ultimately supported such a superpriority financing facility. 3

          43.     Mr. Castellano later testified that when he began working with Defendants,

McDermott, and their advisors in September 2019, the objective was to negotiate a consensual

Chapter 11 reorganization as this was the only viable option McDermott had:

          Q I’d like to first discuss the debtor’s proposed plan. Were you involved in
          negotiations of the plan?

          A I was.

          Q How would you describe those negotiations?

          A So over the course – beginning in September of 2019 – I joined towards the end
          of the month – the AlixPartners team had started earlier in the month, focusing on
          initially liquidity management and evaluating some of the projects. Well, it
          became very apparent that the company needed to turn to contingency planning,
          and they were going to request the need for an officer to help lead the
          restructuring process.

          So, starting in late September 2019, I began working with the Company, the
          management team, Kirkland – Kirkland & Ellis, Evercore, and then all of the
          financial and legal advisors of the three constituents that we were negotiating a –
          hopefully to negotiate a plan – a consensual plan of reorganization.

                                                  …

          Q When AlixPartners got involved, what did you observe was causing the
          [C]ompany’s liquidity challenges?

          A There was a number of issues. When we joined, it was clear that there were
          needs for liquidity. Mr. Shah had just referenced when he was retained to help
          search for some additional liquidity. We were involved with trying to understand
          exactly what the best path is to assist on a short-term basis. And the liquidity

3
    Castellano Decl. (ECF No. 62), ¶¶ 8-12, 14.

                                                  14
     Case 4:20-cv-02539 Document 1 Filed on 07/17/20 in TXSD Page 15 of 48




       challenges really impacted the [C]ompany’s vendor base. They had to
       significantly stretch payment terms to vendors, which are critical to the
       [C]ompany’s day-to-day operations, roughly over 10,000 vendors, global in
       nature, many of them very local to individual projects. And the ability to continue
       to maintain its business yet stretch its vendor base really became – really became
       just impossible for the [C]ompany to deal with.

                                                …

       Q And once AlixPartners got involved, what other options did the [C]ompany
       consider pursuing?

       A Yes. So we quickly noted that being able to stretch the vendor base while we
       were trying to figure out what the path forward was was [sic] really going to be
       virtually impossible. We quickly worked with the [C]ompany and its advisors,
       realizing that the only lenders that could provide some form of bridge
       financing, which we felt was the right solution, as opposed to trying to file
       Chapter 11 on a very immediate basis to obtain debtor in possession financing
       without a plan, we realized that we needed to work with our existing lender
       base, because that was really the only option the [C]ompany had. And we began
       embarking on that process, effectively, towards the end of September.

       Q And where did that process end up?

       A So over the course of the next – from that point in time, we were able to educate
       the lenders that a consensual path forward would be the best option to maximize
       value for all the constituents, recognizing that the situation was very dire. While –
       our existing secured lenders were reluctant initially, but we were able to go
       through a significant amount of diligence in a very short period of time, which led
       to the bridge financing, which we closed on October 21st, 2019.

       Q Once the bridge financing was in hand, did the debtors have any viable
       alternatives to Chapter 11?

       A There really weren’t, other – there really weren’t any other options at all,
       other than restructuring. 4

       44.    Christopher T. Greco, one of the counsel for McDermott, similarly represented to

the Bankruptcy Court:

       I want to take the Court first through the last four months and the events leading
       to the filing and the restructuring negotiations, how that came together. …



4
 Mar. 12, 2020 Bankruptcy Proceeding Hearing Tr. (Bankr. Proc. ECF No. 690) (“Mar. 12 Tr.”) at
123:6-21, 124:23-125:12, 126:2-127:3.

                                                15
     Case 4:20-cv-02539 Document 1 Filed on 07/17/20 in TXSD Page 16 of 48




       Your Honor, Mr. Sussberg left off in September of 2019, and as he mentioned, the
       [C]ompany had recently hired Evercore, AlixPartners, and Kirkland to assist with
       these restructuring efforts. …

       And then, as Mr. Sussberg just outlined, there were leaks and there were
       continued strains on the [C]ompany’s liquidity position. And both the equity and
       the debt quickly traded off and it became apparent that a second lien would not be
       able to be raised. And so, as we said, Plan Z [(the Contingency Plan)] became
       Plan A.

       The [C]ompany had an urgent need for liquidity in late September and we did a
       few things. First, we tried to help organize our secured creditors and our
       unsecured creditors, and they did in fact organize, loosely speaking, although it’s
       an incredibly complex capital structure, there were really three groups. There was
       the term loan lender group and Mr. Schaible’s here and he’ll make some remarks
       in a second representing them.

       There was the LC lenders/revolving lenders, and that’s the Linklaters and
       Bracewell group of banks. And they would – they had a drawn revolver, and they
       also had LC exposure. And then there were the bond holder group that organized
       and eventually – and I’ll get to this – Brown Rudnick came into the picture a
       month or two later. So we organized our creditors and we quickly said, we’re
       running out of cash. We need an infusion of liquidity. And they said, well, why
       shouldn’t we do this through Chapter 11.

       And we said, well, because we don’t have an agreement yet, and this is important
       theme and it was a theme in the entire fall which was that our belief was that this
       business is an incredibly fragile business and there would be significant value
       destruction if this went into a Chapter 11 without a deal. 5

       45.     Even if Defendants had intended to complete a near-term transaction for Lummus

outside of the bankruptcy process when the September 20 press release was issued (they did not),

Defendants knew that the proceeds from any transaction would not be sufficient to address the

Company’s immediate liquidity needs:

       [A]fter exploring the available offers to consummate the [Lummus] Sale,
       McDermott realized that taking action … at the time would not fully address
       McDermott’s immediate liquidity needs. Based on the actionable offers received,
       any proceeds that would have a material effect on McDermott’s operations would
       not be realized until up to six months after the closing of any out-of-court sale.
       Further, while a 100 percent sale of the Technology Business would fully repay

5
 Jan. 23, 2020 Bankruptcy Proceeding Hearing Tr. (Bankr. Proc. ECF No. 213) (“Jan. 23 Tr.”) at 41:15-
43:12.

                                                 16
        Case 4:20-cv-02539 Document 1 Filed on 07/17/20 in TXSD Page 17 of 48




          the Superpriority Financing (as defined herein), absent a comprehensive balance
          sheet solution, the pro forma business would retain significant challenges,
          including: (i) unsustainably high leverage remaining following the sale, (ii) the
          failure of the sale to alleviate McDermott’s unfunded credit requirements pursuant
          to existing LC’s, bilateral facilities, and surety bonds, (iii) increased future LC
          needs as existing letters of credit under the Superpriority Facility roll off, causing
          the termination of the letter of credit facility under the Superpriority Financing,
          (iv) the lack of significant, and much needed, liquidity, as any sale proceeds
          would be required to pay down funded debt, and (v) the failure of the sale to
          alleviate McDermott’s stretched vendor base.

          Accordingly, McDermott and its advisors … concluded that an emergency
          injection of liquidity on a superpriority basis was necessary to stem the
          accumulation of trade claims and bridge to an in-court process where
          McDermott could (i) deleverage its business, (ii) realize maximum value for its
          Technology Business (and other potential asset sales) and negotiate with all
          potential buyers from a position of strength, and (iii) obtain additional liquidity
          and LC support that would allow McDermott to execute on its Business Plan. 6

          46.     In his Declaration in Support of Chapter 11 Petitions, Defendant Dickson

confirmed his contemporary knowledge of the acute liquidity crisis and the Company’s only

feasible option to avoid a liquidation:

          In late September 2019, we were running out of cash. It became clear that despite
          McDermott’s improvements and success winning projects, the company remained
          over-leveraged and could not continue running its business and servicing its debt.
          As a first step, to avoid liquidating the company, we obtained on an emergency
          basis a significant liquidity infusion through a superpriority financing facility. We
          received the first tranche of the superpriority financing on October 21, 2019, and
          took advantage of the additional time to reassess our operations and financial
          condition. 7

          47.     Thus, Defendants knew that the statements in the September 20 press release were

materially false and/or misleading when made, but nonetheless approved them for public

distribution. These statements had the principal purpose and effect of creating a false appearance

of fact insofar as they were intended to calm investors and McDermott’s agitated vendor base.




6
    Castellano Decl. ¶¶ 83-84.
7
    Dickson Decl. (Bankr. Proc. ECF No. 29), ¶ 16.

                                                     17
     Case 4:20-cv-02539 Document 1 Filed on 07/17/20 in TXSD Page 18 of 48




As intended, immediately following the issuance of the September 20 press release, the market

price for shares of McDermott common stock spiked upwards.

       48.     On October 21, 2019, Defendants caused McDermott to announce in a Form 8-K

filing that it had entered into a $1.7 billion Superpriority Senior Secured Credit Agreement

(“SSSCA”) with four tranches of funding. McDermott disclosed that the first tranche would be

immediately available for a $550 million loan and $100 million letter of credit, and the other

three would be accessible upon the Company’s meeting certain conditions. The Form 8-K filing

stated that McDermott would use the funding to finance working capital and support the issuance

of required performance guarantees on new projects.

       49.     The Form 8-K filing stated that on October 21, 2019, the Board of Directors of

McDermott appointed John R. Castellano, Managing Director at AlixPartners, and an authorized

representative of AP Services, LLC (“AP Services”), to act as McDermott’s Chief

Transformation Officer. According to the filing, Mr. Castellano was appointed “pursuant to a

requirement in the [SSSCA] as a condition to providing the funding thereunder.”

       50.     The Form 8-K filing, however, did not disclose that the principal purpose of the

SSSCA was to allow for sufficient time to negotiate a consensual Chapter 11 restructuring or

avoid liquidating the Company.

       51.     In the press release annexed to the Form 8-K, Defendants caused McDermott to

disclose that it “continue[d] to pursue the previously announced strategic alternatives process for

Lummus Technology ….”

       52.     The SSSCA (annexed as an exhibit to the Form 8-K filing) set forth specific

business plan milestones in connection with the purported sale of Lummus. Unless waived by

the Company’s secured lenders that were party to the SSSCA, McDermott was required to,

among other things:

                                                18
     Case 4:20-cv-02539 Document 1 Filed on 07/17/20 in TXSD Page 19 of 48




               a.        Solicit first round bids for the sale or other disposition of all or

                         substantially all of the assets of Lummus from potential buyers by

                         November 27, 2019;

               b.        Deliver a report to the secured lenders’ advisors reflecting the first round

                         bids by December 15, 2019;

               c.        Deliver a draft purchase agreement in form and substance satisfactory to

                         the secured lenders’ advisors with respect to the Lummus sale by

                         December 31, 2019; and

               d.        Enter into a purchase agreement with respect to the sale of Lummus by

                         January 31, 2020.

       53.     According to filings in the Bankruptcy Proceeding, these business plan milestones

did not reflect the marketing process already underway by McDermott for the sale of Lummus.

Indeed, any transaction that involved Lummus would be accomplished only as part of a Chapter

11 restructuring plan.

       54.     McDermott’s Amended Motion for Entry of (A) an Order (I) Approving the

Stalking Horse Protections, (II) Approving Bidding Procedures for the Sale of the Lummus

Assets and Interests, and (III) Approving Contract Assumption and Assignment Procedures, and

(B) an Order Authorizing the Debtors to Enter into a Definitive Purchase Agreement Subject to

Entry of the Confirmation Order (Bankr. Proc. ECF No. 110) describes the marketing of

Lummus as follows:

       Beginning in late September, 2019, [McDermott] commenced a two-phase
       marketing process to ensure the sale of [Lummus] would be on the highest and
       best terms available. During Phase I, [McDermott’s] proposed financial advisor,
       Evercore L.L.P., interacted with 58 potential buyers, including 34 financial
       investors and 24 strategic investors. Of the potential buyers contacted, 28
       executed non-disclosure agreements and were provided with a first round due
       diligence package which included the Confidential Information Memorandum,

                                                  19
     Case 4:20-cv-02539 Document 1 Filed on 07/17/20 in TXSD Page 20 of 48




       third-party commercial and financial diligence reports and access to a secure data
       room. … Pursuant to Phase I, [McDermott] received 14 bids from potential
       purchasers (7 financial bids and 7 strategic bids), including one bid that was
       received late during Phase II.

       As discussions with [McDermott’s] key stakeholders progressed and it became
       clear a sale of [Lummus] would be a key component of any restructuring,
       [McDermott] determined to select a potential buyer to act as a stalking horse
       bidder and consummate the sale in a chapter 11 case. To facilitate a potential
       stalking horse bid, [McDermott] distributed a Phase II process letter to 7 potential
       purchasers and conducted further, in-depth diligence with the potential
       purchasers. Phase II ultimately culminated, on December 16, 2019, in 5 potential
       purchasers submitting refined bids, each of which indicated an interest in serving
       as a stalking horse bidder in a chapter 11 sale process. …

       55.     At no point prior to the end of the Class Period did Defendants cause McDermott

to amend its prior public disclosures regarding the sale process for Lummus to make them not

false and/or misleading.

       56.     While McDermott used the new financing to afford it time to negotiate a

consensual Chapter 11 restructuring, Defendants also used these same proceeds to pay

themselves and other senior executives at the Company significant retention bonuses.

       57.     The October 21 Form 8-K filing disclosed that the Board of Directors approved a

Retention Bonus Award Agreement on October 17, 2019 whereby: (i) Defendant Dickson would

receive a $3.375 million bonus as President and Chief Executive Officer; (ii) Defendant Spence

would received a $1.3 million bonus as Executive Vice President and Chief Financial Officer;

and (iii), and Samik Mukherjee would receive a $1.4 million bonus as Group Senior Vice

President, Projects. One third of the bonus was paid out upon entry of the SSSCA, with another

third paid out upon the funding of Tranche B, and the last third upon the funding of Tranche C.

The 2019 Annual Report disclosed that Defendant Krummel received $267,750 as an executive

officer of McDermott.




                                               20
     Case 4:20-cv-02539 Document 1 Filed on 07/17/20 in TXSD Page 21 of 48




         58.   On October 22, 2019, McDermott and AP Services, an affiliate of AlixPartners,

entered into an agreement (the “October 22 Agreement”) that replaced the September 17

agreement between McDermott and AlixPartners, wherein AP Services agreed “to provide

temporary personnel to McDermott to assist in a contemplated financial restructuring.” Bankr.

Proc. ECF No. 916 at 1 (¶1). Among other things, the October 22 Agreement provided for the

payment of a $5 million success fee, id., “earned upon the earliest to occur of any of the

following: (a) completion of a restructuring through confirmation of a chapter 11 plan of

reorganization, (b) the consummation of any out-of-court recapitalization or restructuring

(through a single transaction or series of transactions) of the majority of [McDermott’s] debt, or

(c) consummation of one or more transactions, in any form, that effectively transfers a majority

of the business as a going concern to another entity or entities.” Bankr. Proc. ECF 434-1 at 9

(¶22).

         59.   At no point prior to the end of the Class Period did Defendants cause McDermott

to disclose the October 22 Agreement.

         60.   On November 4, 2019, McDermott announced its third quarter 2019 results,

reporting revenues of $2.1 billion, a net loss of $1.9 billion or $10.37 per diluted share, and a

third quarter operating loss of $1.7 billion.

         61.   On the same day, McDermott filed a Form 10-Q for the quarterly period ended

September 30, 2019 with the SEC that was signed by Defendant Krummel, and included

certifications by Defendants Dickson and Spence: (a) that the filing did not contain any untrue

statement of a material fact or omit to state a material fact necessary to make the statements

made, in light of the circumstances under which such statements were made, not misleading; and

(b) pursuant to Exchange Act Rules 13a-14(a)/15d-14(a) and Section 906 of the Sarbanes-Oxley

Act of 2002.

                                                21
     Case 4:20-cv-02539 Document 1 Filed on 07/17/20 in TXSD Page 22 of 48




       62.       In the Form 10-Q filing, McDermott disclosed for the first time that it was being

investigated by the SEC. Significantly, McDermott was notified by the SEC in July 2019 (by a

letter dated July 26, 2019 together with an accompanying subpoena) that it was conducting an

investigation related to disclosures made by the Company concerning the reporting of projected

losses associated with the Cameron LNG project.

       63.       At no prior time did Defendants cause McDermott to disclose to investors the

existence of the SEC’s investigation.

       64.       In the section of the Form 10-Q filing under the heading “Item 2. Management’s

Discussion and Analysis of Financial Condition and Results of Operations,” McDermott stated

the following:

       If, in the future, we are unable to access any of Tranche B, Tranche C or Tranche
       D under the [SSSCA], we may be in an immediate liquidity crisis, and, unless we
       are able to secure additional financing, we would not be able to pay liabilities as
       they become due, which would lead to events of default under the [SSSCA], the
       Credit Agreement, the Letter of Credit Agreement and the Senior Notes
       Indenture. An event of default under any of those documents could result in the
       acceleration of substantially all of our indebtedness, which would create the
       imminent need to file for protection under Chapter 11 ….

       65.       Under the heading “Item 1A. Risk Factors,” McDermott disclosed that: “We may

be compelled to seek an in-court solution, potentially in the form of a pre-packaged or pre-

arranged filing under Chapter 11 … if we are unable to successfully negotiate a timely out-of-

court restructuring agreement with our creditors.”

       66.       Nothing in the Form 10-Q filing corrected or negated any prior disclosures by

Defendants and McDermott regarding the Company’s plans for the near-term sale of Lummus or

the fulfilment of the business plan milestones under the SSSCA to effect such sale.

       67.       The statements in the Form 10-Q that describe a Chapter 11 filing as a risk

McDermott might face as a result of a default on any of the agreements with its secured lenders


                                                22
     Case 4:20-cv-02539 Document 1 Filed on 07/17/20 in TXSD Page 23 of 48




or inability to timely negotiate a restructuring agreement were materially false and misleading

when made because, as described above, Defendants, McDermott, and their advisors were then

already negotiating a consensual plan of reorganization, starting in late September. Moreover,

the SSSCA executed in October was intended by all parties involved as a bridge to that “in-court

process.”

         68.    On November 5, 2019, McDermott announced in a Form 8-K filing that

Defendant Spence resigned from his positions as Executive Vice President and CFO at the

Company, effective November 4, and that Defendant Krummel was appointed as the new

Executive Vice President and CFO.

         69.    On December 2, 2019, Defendants caused McDermott to disclose in a press

release titled McDermott to Access $350 Million Tranche B Financing Under Superpriority

Senior      Secured   Credit   Facility,   (available   at    https://www.prnewswire.com/news-

releases/mcdermott-to-access-350-million-tranche-b-financing-under-superpriority-senior-

secured-credit-facility-300967358.html (last visited June 18, 2020)), that it was granted access to

the second tranche of funding (Tranche B) under the SSSCA, whereby the Company received a

$250 million Term Loan Facility and a $100 million Letter of Credit Facility. As with Tranche

A, the press release stated that McDermott would use the proceeds “to continue financing

working capital and support the issuance of required performance guarantees on new projects.”

Id. Defendants also caused McDermott to reiterate its continued pursuit of “the previously

announced strategic alternatives process for Lummus ….” Id.

         70.    The December 2 press release, however, was materially false and misleading

when made because it omitted to disclose that the Company’s secured lenders would not provide

any further liquidity under the SSSCA to fund business operations, and that the sale of Lummus

would be consummated only as part of a Chapter 11 process:

                                                23
        Case 4:20-cv-02539 Document 1 Filed on 07/17/20 in TXSD Page 24 of 48




          On December 1, 2019, after significant deliberation and discussion with the
          secured lenders on whether to fund the second tranche under a debtor-in-
          possession financing facility rather than on an out-of-court basis, McDermott
          gained access to the second tranche of funding under the Superpriority Facility
          providing an incremental $250 million term loan facility ($229 million after fees)
          and a $100 million letter of credit facility. In connection with this funding, the
          secured lenders stated that they did not expect to fund any additional amounts on
          an out-of-court basis. As such, McDermott’s liquidity would drive the timing of
          any potential chapter 11 filing.

          McDermott told prospective purchasers of [Lummus] that the purchase was to be
          consummated as part of a chapter 11 process, and provided clear milestones for
          the marketing process with the aim of achieving a signed “stalking horse”
          purchaser by the time McDermott would need to seek chapter 11 relief. 8

          71.     Defendants’ deception continued through January 2020. On January 7, Plaintiff

Gad emailed Scott Lamb, Vice President of Investor Relations at McDermott, regarding

McDermott bankruptcy rumors circulating in the media. The email sets forth, in relevant part, as

follows:

          My name is Danny. I am previously a CB&I shareholder. After the merger as we
          all know this has been a really tough couple of years.

          I was hoping maybe to get information about this Bloomberg/WSJ stating you
          guys are in talks with HPS Investments & Baupost Group for a 2 billion loan to
          operate during which you guys will be filing for bankruptcy in the next couple of
          weeks. When I heard this statement, it made me cringe and made me very upset. I
          am praying that this article is not accurate. Can you please refreshen up the air
          for me and give me something that will help me sleep at night. Also any progress
          about the upcoming Jan 15 deadline negotiations, and progress on LUMMUS sale
          if the company is still seeking to do so.

          Thanks and much appreciated,

          Danny G

          72.     A little more than an hour later, Mr. Lamb responded by email as follows:

          We did not comment on the WSJ story because it essentially repeated information
          that has been in the market for some time, specifically that 1) we continue to have
          discussions with our debt holders about the best path forward, and 2) bankruptcy
          remains a risk, as outlined in our Q3 10-Q. We viewed other details of the WSJ

8
    Castellano Decl., ¶¶23-24.

                                                  24
        Case 4:20-cv-02539 Document 1 Filed on 07/17/20 in TXSD Page 25 of 48




           article as rumor and speculation – and we don’t usually comment on that kind of
           conjecture either.

           The Lummus sale process is ongoing.

           No specific updates to offer regarding the pending Jan 15 expiration of the
           forbearance agreement.

           Regards

           Scott

           73.      None of this was true. A consensual Chapter 11 filing was imminent and not a

mere risk. According to Defendant Dickson, “McDermott and [its] advisors ha[d] engaged in

months of nearly around-the-clock negotiations with all of [its] stakeholders regarding the

terms of a restructuring transaction ….” 9 Those negotiations focused on: “(i) ensuring adequate

LC [(letter of credit)] availability in the immediate term, during the chapter 11 cases, as well as

in the long run following emergence from bankruptcy, (ii) sufficient liquidity to provide

operating capital to continue performing on current projects, to administer these chapter 11

cases, and to normalize vendor payments, and (iii) deleveraging of McDermott’s balance

sheet.” 10

           74.      Further, there was not any ongoing Lummus sales process; or at least not the one

communicated by Dickson to investors in September.

           75.      As set forth above, Defendants intended the sale of Lummus to be accomplished

as part of a Chapter 11 plan from the outset. As John Castellano confirmed to the Bankruptcy

Court:

            McDermott enters chapter 11 with a massively consensual prepackaged
           restructuring. The plan equitizes nearly all of the company’s funded debt and
           allows all general unsecured claims to be paid in full or ride through unimpaired,


9
    Dickson Decl., ¶ 18.
10
     Id. at ¶ 19.

                                                   25
        Case 4:20-cv-02539 Document 1 Filed on 07/17/20 in TXSD Page 26 of 48




           permitting McDermott to swiftly emerge from bankruptcy, subject to the Court’s
           approval, with exit financing already in place.

           Given McDermott’s extraordinarily complex, global business, this result was
           hardly a foregone conclusion. Getting here has been an all-out sprint for the
           company and its many stakeholders around the globe. Since September 2019,
           McDermott has negotiated for and obtained superpriority financing, avoiding
           what would have been a freefall chapter 11 filing that could have resulted in
           immediate liquidation; delivered a revised business plan; engaged in extensive
           diligence and negotiations with its secured lenders and bondholders; marketed
           and achieved a signed stalking-horse purchaser for the sale of [Lummus]; and
           embarked on a successful customer reach out plan. 11

           76.     On January 21, 2020, Defendants caused McDermott to announce in a Form 8-K

the Company’s entry into a Restructuring Support Agreement in connection with a Joint

Prepackaged Chapter 11 Plan of Reorganization. The press release annexed to the Form 8-K

filing sets forth, in relevant part, as follows:

           HOUSTON, Jan 21, 2020 – McDermott International, Inc. (NYSE: MDR)
           (“McDermott”) today announced that it has the support of more than two-thirds of
           all its funded debt creditors for a restructuring transaction that will equitize nearly
           all the Company’s funded debt, eliminating over $4.6 billion of debt.

           The restructuring transaction will be implemented through a prepackaged Chapter
           11 process that will be financed by a debtor-in-possession (“DIP”) financing
           facility of $2.81 billion. Subject to court approval, McDermott expects the DIP
           financing, combined with cash generated by McDermott, to enable the Company
           to stabilize its cash flows, continue operating in the normal course and fulfill its
           commitments to key stakeholders, including customers, suppliers, joint-venture
           partners, business partners and employees.

           The Company also has secured committed exit financing of over $2.4 billion in
           letter of credit facility capacity and will emerge from Chapter 11 with
           approximately $500 million in funded debt. The restructuring transaction will
           strengthen the Company’s balance sheet, normalize its trade debt and position the
           Company for long-term growth.

           All of McDermott’s businesses are expected to continue to operate as normal for
           the duration of the restructuring. McDermott expects to continue to pay employee
           wages and health and welfare benefits, and to pay all suppliers in full. All
           customer projects are expected to continue uninterrupted on a global basis.


11
     Castellano Decl., ¶¶ 5-6.

                                                     26
Case 4:20-cv-02539 Document 1 Filed on 07/17/20 in TXSD Page 27 of 48




 This morning, the Company commenced solicitation of votes from its lenders and
 bondholders in support of a prepackaged Chapter 11 Plan of Reorganization (“the
 Plan”). The Company intends to commence the prepackaged Chapter 11 filing in
 the U.S. Bankruptcy Court for the Southern District of Texas (“the Court”) later
 today. The Company’s support from all of its creditor constituencies is
 memorialized in a Restructuring Support Agreement. The Company plans to
 move swiftly toward Court approval of the Plan, with confirmation expected
 within approximately two months from filing.

 As part of the restructuring transaction, subsidiaries of McDermott have entered
 into a share and asset purchase agreement (the “Agreement”) with a joint
 partnership between The Chatterjee Group and Rhône Group (the “Joint
 Partnership”) pursuant to which the Joint Partnership will serve as the “stalking-
 horse bidder” in a court-supervised sale process for Lummus Technology.

 Under the terms of the Agreement, the Joint Partnership has agreed, and is
 committed, to acquire Lummus Technology for a base purchase price of $2.725
 billion. McDermott will have the option to retain or purchase, as applicable, a 10
 percent common equity ownership interest in the entity purchasing Lummus
 Technology. McDermott expects to hold an auction in approximately 45 days to
 solicit higher or better bids for the Lummus Technology business. Either the Joint
 Partnership or the winning bidder at the auction will purchase Lummus
 Technology as part of the Chapter 11 process, subject to regulatory and court
 approval.

 Proceeds from the sale of Lummus Technology are expected to repay the DIP
 financing in full, as well as fund emergence costs and provide cash to the balance
 sheet for long-term liquidity.

 “The restructuring transaction, which has the full support from all of our funded
 creditors, including our unsecured bondholders, is further recognition of
 McDermott’s fundamentally solid operating business and proven strategy,” said
 David Dickson, President and Chief Executive Officer of McDermott. “Our
 record backlog, the majority of which has been booked in the last two years, and
 high rate of new project awards demonstrates our customers’ continued
 confidence in our business, the demand for our skills and our long-term
 opportunities ahead.”

 Mr. Dickson continued, “This financial restructuring will create a sustainable
 capital structure that matches the strength of our operating business. As a result
 of the transaction, we are eliminating over $4.6 billion in debt from our balance
 sheet and we will emerge with robust liquidity and significant financing to
 execute on customer projects in our backlog. Throughout this process, which we
 expect to complete expeditiously, McDermott will continue all business
 operations as normal and deliver on our commitments to our customers. I would
 like to thank our customers, employees, suppliers and partners for their ongoing
 dedication, and our lenders for their continued collaboration in reaching this
 comprehensive and definitive balance sheet solution. McDermott will emerge a

                                        27
        Case 4:20-cv-02539 Document 1 Filed on 07/17/20 in TXSD Page 28 of 48




          stronger, more competitive company with a solid financial foundation, and we
          will build upon our reputation as a premier, fully integrated provider of
          technology, engineering and construction solutions to the energy industry.”

          As a result of the upcoming Chapter 11 filing, McDermott expects to be delisted
          from the New York Stock Exchange within the next 10 days. McDermott
          common stock will continue to trade in the over-the-counter marketplace
          throughout the pendency of the Chapter 11 process. The shares are proposed to be
          cancelled as part of McDermott’s restructuring.

          77.     On January 17, 2020, the price for McDermott common stock closed at $0.70 per

share. After disclosing the plan to restructure through a Chapter 11 process on January 21, 2020,

trading of McDermott common stock was halted pre-market at 7:46 a.m. E.S.T., and trading did

not resume until January 23, 2020. On January 23, McDermott common stock closed at $0.12

per share. See Chart.

          D.        Post-Class Period Events

          78.     Following the filing of the Plan of Reorganization, multiple shareholders filed

objection letters with the Bankruptcy Court because of specific false and misleading statements

made by Defendants personally and through McDermott’s public filings.

          79.     As one shareholder pointed out:

          … I have seen reports suggesting that either management declared significant
          bonuses for themselves shortly before filing for bankruptcy or that such bonuses
          are being considered in the restructuring plan. If true, that is truly outrageous. No
          one should be rewarded for having presided over the demise of a great company
          like McDermott, especially while management was making communications to
          shareholders and the public assuring that it was successfully dealing with its
          financial problems and even specifically indicating that it would not be filing
          for bankruptcy. These communications encouraged investors to stick with the
          Company and even continue to invest in it given indications from management
          that the condition of the Company was going to turn around. 12

          80.     One shareholder wrote that he received repeated assurances that the Company

would not be filing bankruptcy:


12
     Letter from Frederick D. Braid (Bankr. Proc. ECF No. 490).

                                                    28
        Case 4:20-cv-02539 Document 1 Filed on 07/17/20 in TXSD Page 29 of 48




          Over the past two years, McDermott executive management (CEO, COO and
          CFO) would routinely tell us via town hall meetings and regular email updates
          on how well the company was doing and that our troubled projects were behind
          us. They told us not to listen to public rumors and encouraged us to invest in
          company stock to show employee commitment to the market, clients and vendors.

          Based on executive management statements I invested $1,146,000 in the company.

          Just weeks before declaring bankruptcy on 21 January 2020, [executive
          management] once again told investors not to listen to rumors and the company
          was not declaring bankruptcy. 13

          81.     Another shareholder wrote:

          [T]hroughout fall of 2019, McDermott has communicated an overly optimistic
          and hence misleading outlook of their situation. At current hearings it has become
          evident that McDermott’s management early on had a solution in view where
          shareholder value would be wiped out. Despite that, in their external
          communication, McDermott repeatedly and in bad faith gave the impression
          that a sale of Lummus would enable them to resolve the debt situation and
          avoid bankruptcy. Indeed, this prospect is the sole reason why many shareholders
          kept their shares all the way into Chapter 11. Yes, there were disquieting signs
          through Bloomberg, WSJ, Seeking Alpha and other sources. But they were all
          dismissed by McDermott as “rumors” on which McDermott “do not comment”,
          while adding encouraging comments like “Lummus sale process is continuing”
          and “stay tuned”. 14

          82.     The SEC also filed a limited objection to confirmation of the Plan of

Reorganization “because it would release the liability of, and permanently enjoin actions against,

non-debtor third parties based on actual fraud, willful misconduct, and gross negligence in

contravention of Section 524(e) of the Bankruptcy Code, applicable law in the Fifth Circuit, and

public policy.” 15 As noted in the SEC’s filing:

          [T]he Plan includes third party releases that allow non-debtors to benefit from the
          [McDermott’s] bankruptcy by effectively obtaining their own discharges with

13
  Letter from Asad Khan (Bankr. Proc. ECF No. 421). Accord Letter from Chamath Kodituwakku (ECF
No. 558) (“Just weeks before declaring bankruptcy on 21 January 2020, they once again told investors not
to listen to rumors and the company was not declaring bankruptcy.”).
14
     Letter from Staffan Bonnier (Bankr. Proc. ECF No. 237).
15
  Limited Objection of the SEC to Confirmation of the Joint Prepackaged Chapter 11 Plan of McDermott
and Its Debtor Affiliates (Bankr. Proc. ECF No. 517) at ¶ 1. See id. at ¶¶ 10-12.

                                                    29
         Case 4:20-cv-02539 Document 1 Filed on 07/17/20 in TXSD Page 30 of 48




           respect to potential claims arising from past wrongdoing, including violations of
           the federal securities laws before the Chapter 11 cases. Such provisions are at
           odds with sound public policy considerations underlying the rights of creditors
           and investors to pursue legitimate claims against wrongdoers. Moreover, such
           provisions are particularly concerning here where securities class actions are
           pending against [McDermott] and certain non-debtor parties, and [McDermott
           has] publicly stated that [it is] the subject of an SEC investigation. 16

           83.      The SEC urged the Court to modify the release provision to carve out claims

based on actual fraud, willful misconduct, and gross negligence. 17 The SEC noted that the Plan

has “an extensive list of ‘Released Parties’ who will benefit … including the [Company]’s

current and former officers, directors, principals, employees, representatives, professionals, and

current and former equity holders without showing what consideration is being provided by each

released party other than a vague statement regarding their general contributions to

restructuring. 18

           84.      The SEC found more troubling that “the Releases here grant immunity for

scienter-based behavior, including fraud, willful misconduct, and gross negligence. Because

public investors often receive little or no distribution in bankruptcy cases, their only source of

recovery may be their ability to pursue claims against wrongdoers. And if misconduct by

management contributed to the loss of their investments, they may have meritorious scienter-

based claims.” 19

           85.      On May 8, 2020, McDermott filed a Form 10-Q for the quarterly period ended

March 31, 2020 with the SEC that was certified by Defendants Dickson and Krummel. In the

Form 10-Q filing, McDermott disclosed, in addition to the SEC investigation detailed above,

receipt of a notice from the United States Attorney for the Southern District of Texas (by a letter

16
     Id. at ¶ 2; see id. at ¶¶ 20-21.
17
     Id. at ¶ 3.
18
     Id. at ¶ 7.
19
     Id. at ¶ 12.

                                                  30
        Case 4:20-cv-02539 Document 1 Filed on 07/17/20 in TXSD Page 31 of 48




dated February 25, 2020 together with an accompanying subpoena) that a Federal Grand Jury is

conducting a criminal investigation with respect to the Cameron LNG project and requesting

various documents including cost forecasts and other financial-related information.

VI.      SCIENTER ALLEGATIONS

         86.   As alleged herein, Defendants acted with scienter because they knew that the

public documents and statements issued and/or disseminated in the name of McDermott were

materially false and/or misleading or omitted to disclose material facts to make them not

misleading; knew that such documents or statements would be issued or disseminated to the

investing public; and knowingly and substantially participated or acquiesced in the issuance or

dissemination of such documents or statements as primary violations of the federal securities

laws.

         87.   Defendants, as the individuals that signed, were quoted in, or orally made the

allegedly false and misleading statements described herein, they were obligated to familiarize

themselves with the subject matter of those public statements and to speak truthfully.

Defendants violated such obligations.

         88.   Defendants, as the individuals that certified the SEC filing described above

pursuant to Exchange Act Rules 13a-14(a)/15d-14(a) and Section 906 of the Sarbanes-Oxley Act

of 2002, were obligated to inquire and investigate, familiarize themselves with the subject matter

underlying their certifications, and reassure themselves that the matters they were certifying were

accurate and that McDermott was speaking truthfully when it made such disclosures.

         89.   While the statements set forth above by Defendants and their agents evidencing

that there was never a plan for the out-of-court sale of Lummus to bolster McDermott’s balance

sheet demonstrate strong evidence of conscious misbehavior or recklessness, motive and

opportunity are also evident.

                                                31
     Case 4:20-cv-02539 Document 1 Filed on 07/17/20 in TXSD Page 32 of 48




       90.    As detailed above, Defendants had significant personal financial motivations,

unique to them, to engage in the misconduct alleged herein.

       91.    Defendants were motivated by their compensation packages, retention bonuses,

and continued employment and took affirmative actions to protect their financial interests. After

news leaked that McDermott had engaged AlixPartners and its share price cratered, Defendants

caused McDermott to issue the September 20 press release “to calm the markets and its

increasingly agitated vendor base,” with the knowledge that “a freefall chapter 11 filing would

have been disastrous to McDermott’s business.”

       92.    Defendants’ scienter is further demonstrated by their non-public communications

to employees and shareholders, as described above, and consistent with their goal to “calm the

markets” while an orderly bankruptcy was arranged, McDermott’s investor relations office gave

clear guidance that the fictive Lummus sale process was proceeding when, in fact, Defendants

and their advisers had previously concluded that there was no way of avoiding bankruptcy and

Lummus would be sold only as part of a bankruptcy.

       93.    Defendants secured retention bonuses for themselves out of the proceeds of

SSSCA bridge financing obtained to allow McDermott time to negotiate a consensual Chapter 11

restructuring which, if successful, would also inure to their benefit. Upon the filing of the

bankruptcy petition, Defendants authorized the payout of the final third of the retention bonuses

to themselves, despite the fact that Tranche C under the SSSCA was never funded.

       94.    In addition, the Management Incentive Plan in the Plan of Reorganization leaves

management with a significant equity stake even as common stockholders’ interests are

eliminated. It provides, “[e]ffective on the Effective Date, the Reorganized Debtors will reserve

7.5% of New Common Stock (on a fully diluted and fully distributed basis) which may be

granted in the form of options, restricted stock, restricted stock units, warrants, stock

                                               32
        Case 4:20-cv-02539 Document 1 Filed on 07/17/20 in TXSD Page 33 of 48




appreciations rights or any combination thereof (each an ‘Award’ and such reserve, the ‘MIP

Pool’) for grant to management employees and members of the New Board and enter into

severance and change in control arrangements (‘Severance Arrangements’) with senior

executives of the Debtors that are insiders pursuant to Section 16 of the Exchange Act (‘Senior

Executives’) in amounts on terms and conditions to be agreed with and approved by the

Required Consenting Lenders. The New Board shall grant no less than 53.33% of the MIP Pool

to the employees of the Debtors no later than 60 days following the Effective Date (the

‘Emergence Awards’) with the terms of the Emergence Awards to be determined as set forth

below and the remainder of the MIP Pool will be available for future grants to management

employees and members of the New Board with allocations, terms and conditions to be

determined by the New Board.” 20

          95.     Further, Defendants Dickson and Krummel will receive substantial incentive

payouts to remain at McDermott during the Bankruptcy Proceeding and throughout the pendency

of the Lummus sale. On February 10, 2020, McDermott filed an Emergency Motion for Entry of

an Order (I) Authorizing and Approving (A) Key Employee Incentive Plan and (B) Key

Employee Retention Plan and (II) Granting related Relief (Bankr. Proc. ECF No. 367)

(“Emergency Motion”). The Emergency Motion sets forth incentive awards under a proposed

Key Employee Incentive Plan (“KEIP”) 21 for each participant, payable in cash at the conclusion

of each performance period and upon the achievement of certain performance metrics. For

Defendant Dickson, the Emergency Motion identifies a Threshold Award Opportunity of

$3,165,625, a Target Award Opportunity of $6,331,250, and a Maximum Award Opportunity of
20
     Amended Ch. 11 Plan (Bankr. Proc. ECF No. 121) at 42.
21
  There are 13 participants in the KEIP, including Defendants Dickson and Krummel. As acknowledged
in the Emergency Motion, these participants “are generally responsible for the overall strategy and
direction of McDermott’s business enterprise as a whole and have played, and will continue to play, a
central role in the Company’s restructuring.” Id. at ¶ 10.

                                                   33
        Case 4:20-cv-02539 Document 1 Filed on 07/17/20 in TXSD Page 34 of 48




$12,662,500. For Defendant Krummel, the amounts are $616,125, $1,232,250, and $2,464,500,

respectively. 22 On February 24, the Bankruptcy Court issued an Order (Bankr. Proc. ECF No.

473) granting the Emergency Motion.

           96.      The Company’s public filings with the SEC that attempt to conceal or otherwise

obfuscate Defendants’ fraudulent conduct are also highly probative of scienter. For example,

Defendants’ repeated assertions that the sale process for Lummus is ongoing and the tying of

certain key business plan milestones in the SSSCA to the sale process is highly probative of

scienter; as are Defendants’ dismissals of the prospect of a Chapter 11 filing as rumor or

speculation.

           97.      Even further, the fraud alleged herein implicates the core operations of

McDermott, since its acute liquidity crisis threatened the Company’s very existence as an

ongoing concern. In light of these facts and their day-to-day involvement in the development of

a prepackaged Chapter 11 Plan of Reorganization, it is inconceivable that Defendants did not

have actual access to information contradicting the statements made in the Company’s name to

regarding the sale process for Lummus and the prospect of bankruptcy. Such knowledge is

imputable to Defendants given the implication of core operations and the Defendants’ roles and

status within the Company.

           98.      Defendants’ flagrant violation of express corporate policy further buttresses the

inference of Defendants’ scienter, whether based on their knowledge or their recklessness.

           99.      McDermott’s Code of Ethics for Chief Executive Officer and Senior Financial

Officers (the “Code”), applies to the Chief Executive Officer, Chief Financial Officer, Chief

Accounting Officer, Treasurer and Controller and other persons performing similar functions

(the             “Covered       Employees”).        The        Code        is      available       at

22
     Id. at ¶ 13.

                                                   34
     Case 4:20-cv-02539 Document 1 Filed on 07/17/20 in TXSD Page 35 of 48




http://s22.q4cdn.com/787409078/files/doc_downloads/governance_documents/CG-Code-of-

Ethics-for-CEO-SFOs.pdf (last visited June 18, 2020). Pursuant to the Code:

       Full and fair disclosure. It is the Company’s policy that the information in its
       public communications, including filings with the Securities and Exchange
       Commission, be timely and understandable and fair, complete and accurate in all
       material respects. Covered Employees should exercise diligence and care to do
       their part in acting in furtherance of this policy. Covered Employees are
       prohibited from knowingly misrepresenting, omitting, or causing others to
       misrepresent or omit, material facts about the Company to anyone having a role
       in the Company’s financial reporting and disclosure processes. Covered
       Employees must not directly or indirectly take any action to coerce, manipulate,
       mislead or fraudulently influence the Company’s or its subsidiaries’ independent
       auditors or any internal accounting or auditing personnel for the purpose or with
       the effect of rendering the Company’s financial statements misleading, or direct
       anyone else to do so.

       It is the responsibility of each Covered Employee promptly to bring to the
       attention of the Company’s Disclosure Committee any material information of
       which the executive may become aware that affects the disclosures made by the
       Company in its public filings or otherwise, and otherwise to assist the Disclosure
       Committee in fulfilling its responsibilities. In addition, each Covered Employee
       shall promptly bring to the attention of the Disclosure Committee any
       information the employee may have concerning (a) significant deficiencies or
       material weaknesses in the design or operation of internal controls which could
       adversely affect the Company’s ability to record, process, summarize and report
       financial information or (b) any fraud, whether or not material, that involves
       management or other employees who have a significant role in the Company’s
       financial reporting, disclosures or internal controls.

                                              …

       Reporting of violations of this code. Each Covered Employee is responsible for
       reporting any violation of this Code of Ethics, or circumstances which the
       Covered Employee considers to involve a probable violation, to the Compliance
       Officer identified below. Employees may choose to remain anonymous in
       reporting violations or circumstances that may involve a violation.

       Accountability. Each Covered Employee will be held accountable for his or her
       adherence to this Code of Ethics. The failure to observe the terms of this Code of
       Ethics may result in disciplinary action, up to and including termination of
       employment. Violations of this Code of Ethics may also constitute violations of
       law that may result in civil and criminal penalties.




                                              35
       Case 4:20-cv-02539 Document 1 Filed on 07/17/20 in TXSD Page 36 of 48




VII.    NO SAFE HARBOR

        100.   The statutory safe harbor provided for certain forward-looking statements do not

apply to any of the false and/or misleading statements alleged herein. None of the statements

alleged herein is a “forward-looking statement.” Rather, the statements alleged herein to be false

and misleading all relate to facts and conditions existing at the time the statements were made.

Moreover, cautionary statements, if any, did not identify important factors that could cause

actual results to differ materially from those in any forward-looking statements.

        101.   In the alternative, to the extent that the statutory safe harbor does apply to any

statement pleaded herein that is deemed to be forward-looking, the Defendants are liable for such

false forward-looking statements because, at the time each such statement was made: (i) the

speaker actually knew and/or recklessly disregarded the fact that such forward-looking statement

was materially false or misleading and/or omitted facts necessary to make statements previously

made not materially false and misleading; and/or (ii) each such statement was authorized and/or

approved by a director and/or executive officer of the Company who actually knew or recklessly

disregarded the fact that each such statement was false and/or misleading when made.

        102.   None of the historic or present tense statements made by the Defendants was an

assumption underlying or relating to any plan, projection, or statement of future economic

performance, as they were not stated to be such assumptions underlying or relating to any

projection or statement of future economic performance when made, nor were any of the

projections or forecasts made by the Defendants expressly related to or stated to be dependent on

those historic or present tense statements when made.

VIII. LOSS CAUSATION

        103.   The market for McDermott securities was open, well-developed, and efficient at

all relevant times. During the Class Period, as detailed herein, Defendants engaged in a course

                                                36
     Case 4:20-cv-02539 Document 1 Filed on 07/17/20 in TXSD Page 37 of 48




of conduct to deceive the market that artificially inflated the price of McDermott securities as a

direct result of Defendants’ false and misleading statements and/or omissions. As set forth

herein, at the end of the Class Period, when Defendants’ prior false and misleading statements

and/or omissions of fact became known to the public, the price of McDermott shares fell

precipitously, as the prior artificial inflation came out. As a result of their purchases of

McDermott securities during the Class Period, Plaintiffs and the other Class members suffered

economic loss, i.e., damages, under the U.S. federal securities laws.

        104.   During the Class Period, Defendants presented a misleading picture of

McDermott’s financial condition and business prospects. Defendants’ false and misleading

statements had the intended effect and caused McDermott securities to trade at artificially

inflated prices throughout the Class Period and until the truth was fully revealed to the market.

        105.   Defendants knowingly and/or recklessly omitted to disclose the acute nature of

McDermott’s financial condition to investors, rendering their repeated statements about the

Lummus sale process and repeated denials of a Chapter 11 filing false and misleading.

        106.   Defendants’ false and misleading statements and omissions artificially inflated the

price of McDermott common stock, and operated as a fraud or deceit on acquirers of its

securities.

        107.   As detailed above, when the truth about McDermott’s false and misleading

statements and omissions was revealed by its Chapter 11 filing, the value of its shares drastically

declined as the stock price was no longer artificially propped up. The sharp decline in value of

McDermott’s securities was a direct and proximate result of the nature and extent of Defendants’

fraudulent conduct.




                                                37
      Case 4:20-cv-02539 Document 1 Filed on 07/17/20 in TXSD Page 38 of 48




       108.   At all relevant times, Defendants’ false and misleading statements and omissions

alleged herein directly or proximately caused the damages suffered by Plaintiffs and other class

members.

IX.    APPLICABILITY OF PRESUMPTION OF RELIANCE: FRAUD-ON-THE-
       MARKET DOCTRINE

       109.   At all relevant times hereto, and prior to its commencement of the Bankruptcy

Proceedings, the market for McDermott common stock was an efficient market for the following

reasons, among others:

              a.      McDermott common stock met the requirements for listing, and was

                      listed and actively traded on the NYSE under ticker symbol “MDR”, a

                      highly efficient and automated market;

              b.      McDermott had approximately 181 million shares outstanding as of

                      September 20, 2019, such that its stock was liquid, and numerous shares

                      were traded on a daily basis, with moderate to heavy volume

                      demonstrating an active and broad market for McDermott stock and

                      permitting a strong presumption of an efficient market during the Class

                      Period;

              c.      As a regulated issuer, McDermott filed periodic public reports during the

                      Class Period with the SEC and NYSE;

              d.      McDermott regularly communicated with public investors via established

                      market communication mechanisms including regular disseminations of

                      press releases on the national circuits of major newswire services and

                      other wide-ranging public disclosures, such as communications with the

                      financial press and other similar reporting services;


                                               38
     Case 4:20-cv-02539 Document 1 Filed on 07/17/20 in TXSD Page 39 of 48




               e.      The market reacted promptly to public information disseminated by

                       McDermott;

               f.      McDermott was followed by several securities analysts employed by

                       major brokerage firms who wrote reports that were distributed to the

                       sales force and certain customers of their respective brokerage firms

                       during the Class Period;

               g.      The material misstatements and omissions alleged herein would tend to

                       induce a reasonable investor to misjudge the value of McDermott

                       securities; and

               h.      Without knowledge of the misstated or omitted material facts alleged

                       herein, Plaintiffs and other members of the Class purchased McDermott

                       securities between the time Defendants misstated or failed to disclose

                       material facts and the time the true facts were disclosed.

       110.    As a result of the foregoing, the market for McDermott securities promptly

digested current information regarding McDermott from all publicly available sources and

reflected   such information in McDermott stock price. Under these circumstances, all

purchasers of McDermott securities during the Class Period suffered similar injury through their

purchase of McDermott securities at artificially inflated prices and a presumption of reliance

applies.

       111.    Alternatively, reliance need not be proven in this action because the action involves

omissions and deficient disclosures. Positive proof of reliance is not a prerequisite to recovery

pursuant to ruling of the United States Supreme Court in Affiliated Ute Citizens of Utah v. United

States, 406 U.S. 128 (1972). All that is necessary is that the facts withheld be material in the sense

that a reasonable investor might have considered the omitted information important in deciding

                                                  39
     Case 4:20-cv-02539 Document 1 Filed on 07/17/20 in TXSD Page 40 of 48




whether to buy or sell the subject security. Here, the facts withheld are material because an investor

would have considered the Company’s liquidity crisis and plan to restructure under Chapter 11

when deciding whether to purchase and/or sell McDermott securities.

X.     CLASS ACTION ALLEGATIONS

       112.    Plaintiffs bring this action pursuant to Rule 23 of the Federal Rules of Civil

Procedure on behalf of all individuals and entities that, during the Class Period, purchased or

otherwise acquired McDermott common stock, or call options of or guaranteed by McDermott,

either in the open market or pursuant or traceable to a registration statement, and were damaged

thereby (the “Class”). Excluded from the Class are Defendants and each of their immediate

family members, legal representatives, heirs, successors or assigns, and any entity in which any

of the Defendants have or had a controlling interest.

       113.    The members of the Class are so numerous that joinder of all members is

impracticable since McDermott had 181 million shares of common stock outstanding as of

September 20, 2019. Throughout the Class Period, McDermott stock was traded on the NYSE.

While the exact number of Class members is unknown to Plaintiffs at this time and can be

ascertained only through appropriate discovery, Plaintiffs believe that there are thousands of

members in the proposed Class. Record owners and other members of the Class may be

identified from records maintained by McDermott or its transfer agent and may be notified of

the pendency of this action by mail, using the form of notice similar to that customarily

used in securities class actions.

       114.    Plaintiffs’ claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by the Defendants’ respective wrongful conduct in

violation of the federal securities laws complained of herein.



                                                 40
     Case 4:20-cv-02539 Document 1 Filed on 07/17/20 in TXSD Page 41 of 48




       115.    There is a well-defined community of interest in the questions of law and fact

involved in this case. Questions of law and fact common to the members of the Class, which

predominate over questions that may affect individual Class members, include, inter alia:

               a.      whether Defendants violated the federal securities laws by the

                       Defendants’ respective acts as alleged herein;

               b.      whether the Defendants acted knowingly and/or with deliberate

                       recklessness in making false and misleading statements about the

                       Company’s liquidity and omitting to adequately disclose the likelihood of

                       bankruptcy;

               c.      whether the market prices of McDermott common stock and other

                       publicly traded securities were artificially inflated during the Class

                       Period because of the material misstatements and/or omissions complained

                       of herein; and

               d.      whether the members of the Class have sustained damages and, if so,

                       what is the proper measure of damages.

       116.    Plaintiffs’ claims are typical of those of the Class because Plaintiffs and the Class

sustained damages from the Defendants’ wrongful conduct in a substantially identical manner.

       117.    Plaintiffs will adequately protect the interests of the Class and have retained

counsel experienced in class action securities litigation. Plaintiffs have no interests that conflict

with those of the other members of the Class.

       118.    A class action is superior to other available methods for the fair and efficient

adjudication of this controversy since joinder of all Class members is impracticable.

Furthermore, as the damages suffered by individual Class members may be relatively small, the

expense and burden of individual litigation make it impossible for members of the Class to

                                                 41
      Case 4:20-cv-02539 Document 1 Filed on 07/17/20 in TXSD Page 42 of 48




individually redress the wrongs done to them. There will be no difficulty in the management of

this action as a class action.

XI.     CLAIMS FOR RELIEF

                                            COUNT I

                         Violation of Section 10(b) of Exchange Act and
                    Rule 10b-5 Promulgated Thereunder Against Defendants

        119.    Plaintiffs repeat and reallege each and every allegation contained above as if fully

set forth herein.

        120.    This Count is asserted against Defendants and is based upon Section 10(b) of the

Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

        121.    During the Class Period, Defendants carried out a plan, scheme and course of

conduct which was intended to and, throughout the Class Period, did: (1) deceive the investing

public, including Plaintiffs and other Class members, as alleged herein; and (2) cause Plaintiffs

and other members of the Class to purchase shares of McDermott common stock and call options

of or guaranteed by McDermott at artificially inflated prices. In furtherance of this unlawful

scheme, plan and course of conduct, each of the Defendants took the actions set forth herein.

        122.    Defendants: (a) employed devices, schemes, and artifices to defraud; (b) made

untrue statements of material fact and/or omitted to state material facts necessary to make the

statements not misleading; and (c) engaged in acts, practices, and a course of business that

operated as a fraud and deceit upon the purchasers of McDermott securities in an effort to

maintain artificially high market prices for such securities in violation of Section 10(b) of the

Exchange Act and Rule 10b-5 promulgated thereunder.

        123.    Defendants, individually and in concert, directly and indirectly, by the use, means

or instrumentalities of interstate commerce and/or of the mails, engaged and participated in a


                                                 42
     Case 4:20-cv-02539 Document 1 Filed on 07/17/20 in TXSD Page 43 of 48




continuous course of conduct to conceal adverse material information, namely the risk of adverse

regulatory action, about the business, operations and future prospects of McDermott as specified

herein.

          124.   Defendants engaged in acts, practices, and a course of conduct as alleged herein

in an effort to assure investors of McDermott’s value and performance and continued prospects,

which included the making of, or participation in the making of, untrue statements of material

facts and omitting to state material facts necessary in order to make the statements made about

McDermott and its business operations and future prospects in the light of the circumstances

under which they were made, not misleading, as set forth more particularly herein, and engaged

in transactions, practices and a course of business that operated as a fraud and deceit upon the

purchasers of McDermott securities during the Class Period.

          125.   Individual Defendants’ primary liability, and controlling person liability, arises

from the following facts: (1) Defendants were high-level executives, directors, and/or agents at

McDermott during the Class Period and members of the Company’s management team or had

control thereof; (2) each Defendant, by virtue of his responsibilities and activities as a senior

officer and/or director of McDermott, was privy to and participated in the creation, development

and reporting of the Company’s operations; (3) each Defendant enjoyed significant personal

contact and familiarity with the other Defendant and was advised of and had access to other

members of the Company’s management team, internal reports and other data and information

about the Company’s operations at all relevant times; and (4) each Defendant was aware of the

Company’s dissemination of information to the investing public which they knew or recklessly

disregarded was materially false and misleading.

          126.   Defendants had actual knowledge of the misrepresentations and omissions of

material facts set forth herein, or acted with reckless disregard for the truth in that they failed to

                                                 43
     Case 4:20-cv-02539 Document 1 Filed on 07/17/20 in TXSD Page 44 of 48




ascertain and to disclose such facts, even though such facts were available to them. Defendants’

material misrepresentations and/or omissions were done knowingly or recklessly and for the

purpose and effect of concealing the liquidity crisis and resulting bankruptcy faced by

McDermott from the investing public and supporting the artificially inflated price of its

securities. If Defendants did not have actual knowledge of the misstatements and omissions

alleged, they were reckless in failing to obtain such knowledge by deliberately refraining from

taking those steps necessary to discover whether those statements were false or misleading.

       127.    As a result of the dissemination of the materially false and misleading information

and failure to disclose material facts, as set forth above, the market price of McDermott common

stock was artificially inflated during the Class Period. In ignorance of the fact that market prices

of McDermott publicly-traded stock was artificially inflated, and relying directly or indirectly on

the false and misleading statements made by Defendants, or upon the integrity of the market in

which the common stock trades, and/or on the absence of material adverse information that was

known to or recklessly disregarded by Defendants but not disclosed in public statements by

Defendants during the Class Period, Plaintiffs and the other members of the Class acquired

McDermott securities during the Class Period at artificially high prices and were damaged

thereby.

       128.    At the time of said misrepresentations and omissions, Plaintiffs and other

members of the Class were ignorant of their falsity, and believed them to be true. Had Plaintiffs

and the other members of the Class and the marketplace known the truths regarding the

Company’s liquidity crisis and that Defendants would not permit the pre-petition sale of

Lummus to bolster the Company’s balance sheet – which was not disclosed by Defendants,

Plaintiffs and other members of the Class would not have purchased or otherwise acquired



                                                44
     Case 4:20-cv-02539 Document 1 Filed on 07/17/20 in TXSD Page 45 of 48




McDermott common stock, or, if they had acquired such securities during the Class Period, they

would not have done so at the artificially inflated prices that they paid.

        129.    By virtue of the foregoing, Defendants have violated Section 10(b) of the

Exchange Act, and Rule 10b-5 promulgated thereunder.

        130.    As a direct and proximate result of Defendants’ wrongful conduct, Plaintiffs and

the other members of the Class suffered damages in connection with their respective purchases

and sales of the Company’s securities during the Class Period.

        131.    This action was filed within two years of discovery of the fraud and within five

years of Plaintiffs’ purchases of common stock and call options giving rise to the cause of action.

                                             COUNT II

               Violation of Section 20(a) of the Exchange Act Against Defendants

        132.    Plaintiffs repeat and reallege each and every allegation contained above as if fully

set forth herein.

        133.    Defendants acted as controlling persons of McDermott within the meaning of

Section 20(a) of the Exchange Act as alleged herein. By virtue of their high-level positions,

agency, ownership and contractual rights, and participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the false and misleading statements filed by

McDermott with the SEC and disseminated to the investing public, Defendants had the power to

influence and control, and did influence and control, directly or indirectly, the decision-making

of McDermott, including the content and dissemination of the various statements that Plaintiffs

contend are false and misleading and the decision not to disclose the true nature of the acute

liquidity risks McDermott faced. Defendants were either provided or had unlimited access to

copies of the Company’s reports, press releases, public filings and other statements alleged by

Plaintiffs to have been misleading prior to and/or shortly after these statements were issued and

                                                 45
       Case 4:20-cv-02539 Document 1 Filed on 07/17/20 in TXSD Page 46 of 48




had the ability to prevent the issuance of the statements or to cause the statements to be

corrected.

        134.   In particular, each of the Defendants had direct and supervisory involvement in

the day-to-day operations of McDermott and, therefore, are presumed to have had the power to

control or influence the particular statements and omissions giving rise to the securities

violations as alleged herein, and exercised the same.

        135.   As set forth above, Defendants violated Section 10(b), and Rule 10b-5

promulgated thereunder, by their acts and omissions as alleged in this Complaint.

        136.   By virtue of their positions as controlling persons, Defendants are liable pursuant

to Section 20(a) of the Exchange Act. As a direct and proximate result of Defendants’ wrongful

conduct, Plaintiffs and other members of the Class suffered damages in connection with their

purchases of McDermott securities during the Class Period.

        137.   This action was filed within two years of discovery of the fraud and within five

years of each of Plaintiff’s purchases of common stock and call options giving rise to the cause

of action.

XII.    PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs pray for relief and judgment as follows:

               a.     Declaring this action to be a class action pursuant to Rule 23 of the

                      Federal Rules of Civil Procedure and certifying Plaintiffs as class

                      representatives for the Class;

               b.     Awarding compensatory damages in favor of Plaintiffs and the other

                      members of the Class against all Defendants, jointly and severally, for all

                      damages sustained as a result of the Defendants’ wrongdoing, in an

                      amount to be proven at trial, including interest thereon;

                                                46
    Case 4:20-cv-02539 Document 1 Filed on 07/17/20 in TXSD Page 47 of 48




              c.       Awarding Plaintiffs and the Class prejudgment and post-judgment

                       interest, as well as their reasonable costs and expenses incurred in the

                       prosecution of this action, including reasonable attorney’s fees and

                       expert fees; and

              d.       Granting such other and further relief as the Court may deem just and

                       proper.

XIII. JURY TRIAL DEMANDED

       Plaintiffs hereby demand a jury trial.

Dated: July 17, 2020
                                                Respectfully submitted,

                                                WOLF HALDENSTEIN ADLER
                                                 FREEMAN & HERZ LLP

                                                /s/ Malcolm T. Brown
                                                Malcolm T. Brown (Pro Hac Application filed)
                                                Attorney-in-Charge
                                                NY State Bar No. 2918498
                                                270 Madison Avenue
                                                New York, NY 10016
                                                Telephone: (212) 545-4600
                                                Facsimile: (212) 686-0114
                                                brown@whafh.com

                                                ATTORNEY-IN-CHARGE FOR PLAINTIFFS


Of Counsel:

Thomas H. Burt (Pro Hac Application filed)
NY State Bar No. 2869550
WOLF HALDENSTEIN ADLER
FREEMAN & HERZ LLP
270 Madison Avenue
New York, NY 10016
Telephone: (212) 545-4600
Facsimile: (212) 686-0114
burt@whafh.com


                                                  47
     Case 4:20-cv-02539 Document 1 Filed on 07/17/20 in TXSD Page 48 of 48




Marisa C. Livesay (Pro Hac Application filed)
CA State Bar No. 223247
WOLF HALDENSTEIN ADLER
FREEMAN & HERZ LLP
750 B Street, Suite 1820
San Diego, CA 92101
Telephone: (619) 239-4599
Facsimile: (619) 234-4599
livesay@whafh.com

Jean C. Frizzell
State Bar No. 07484650
Federal I.D. 14529
Michael K. Oldham
State Bar No. 00798405
Federal I.D. No. 21486
REYNOLDS FRIZZELL LLP
1100 Louisiana, Suite 3500
Houston, TX 77002
Telephone: (713) 485-7200
Facsimile: (713) 485-7250
jfrizzell@reynoldsfrizzell.com
oldham@reynoldsfrizzell.com




                                                48
